DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
Status of Claims
Claims 1-14, 19-33, 36-39, 41-52, 56-60, 63-76, 83 and 85 are cancelled. Claims 15, 77 and 84 are amended. Claims 86-94 are newly added. Claims 15, 77 and 86 are independent claims. Claims 53-55, 61 and 62 are withdrawn. 
Election/Restrictions
It is noted that Applicant’s elected group II, claims 15-18 in the reply (to the examiner’s requirement for restriction/election) filed on 07/30/2019, and the election has been treated as an election without traverse as indicated in the office action dated 09/09/2019. Newly submitted claims 86-94 are directed to an invention/species that is independent or distinct from the invention originally claimed for the following reasons: if originally presented, claims 86-94 would have been restricted from claims 15-18 as follows: Species of laminates: Species I. An unsintered laminate comprising … wherein 
Since applicant has received actions on the merits for the originally elected species, this species has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 86-94 are withdrawn from consideration as being directed to a non-elected species. See 37 CFR 1.142(b) and MPEP § 821.03. Claims 15-18, 34-35, 40, 77-82, 84 and 95-96 are currently examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18, 34-35, 40, 84 and 95 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
Claim 15 recites "... a first layer consisting of a green sinterable material… a second layer consisting of a green sinterable material", which is not supported by the specification as originally filed. As applicant noted (page 12 of Remarks dated 11/24/2021), the Application as filed teaches that a binder can be removed by heating it in air at 800ºC for 8 hours (see Published Application, ¶ [0143]); apparently the first layer and the second layer of the unsintered laminate comprises a binder before heat treatment or being sintered of the first layer and the second layer; in fact, instant dependent claim 84 explicitly recites “the green sinterable powder in the first layer of green sinterable powder is heated to remove a binder material”. One ordinary skilled in the art would readily recognized that the binder exists in the first and the second layer before being heated, e.g., the first layer and the second layer apparently comprises other materials (for example binder) besides the green sinterable materials. Therefore, the instant amendments are not supported by the specification as originally filed. Claims 16-18, 34-35, 40, 84 and 95 are rejected because they depend on claim 15.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 15-18, 34-35, 40, 77-82, 84 and 95-96 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 15 “…An unsintered laminate comprising a first layer consisting of a green sinterable material comprising a compound selected from the group consisting of aluminum oxide, aluminum nitride, silicon nitride, silicate- based materials, and mixtures of two or more thereof; and a second layer consisting of a green sinterable material comprising a rare earth compound selected from the group consisting of yttrium oxide (Y2O3), yttrium silicate, yttrium fluoride, yttrium oxyfluoride, yttrium aluminate, yttrium nitride, a yttrium complex nitride and combinations of two or more thereof…” constitutes an indefinite subject matter. It is noted that the instant claim recites transitional phrases both “comprising” and “consisting of”. It should be noted that the transitional term “comprising” is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps, while the transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. see MPEP 2111.03. Therefore, the metes and bounds of claim 15 are not readily ascertainable. Clarification and/or correction are/is required. For examining purpose, “consisting of” is interpreted as “consisting essentially of” based on broadest reasonable interpretation. Claims 16-18, 34-35, 40, 84 and 95 are rejected because they depend on claim 15.
The recited in claim 15 “…yttrium nitride, a yttrium complex nitride…” constitutes an indefinite subject matter. It is apparent that a yttrium complex nitride comprises 
The recited in claim 77 “…yttrium nitride, a yttrium complex nitride…” constitutes an indefinite subject matter. It is apparent that a yttrium complex nitride comprises yttrium nitride; it is not clear what it meant by reciting both “yttrium nitride” and “a yttrium complex nitride”. Therefore, the metes and bounds of claim 77 are not readily ascertainable. Clarification and/or correction are/is required. Claims 78-82 and 96 are rejected because they depend on claim 77.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 15, 17-18, 34-35 and 84 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shih et al (US 20080169588 A1, “Shih”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Shih et al (US 20080169588 A1, “Shih”).
Regarding claim 15, Shih (entire document) teaches a dual-layer green body (unsintered laminate) comprising a first layer includes (consisting essentially of) alumina powder (unsintered aluminum oxide) (a first layer of green sinterable material) (0002 and claim 1); and a second layer includes (consisting essentially of) yttria powder (unsintered yttrium oxide) (a second layer of green sinterable material) (0002 and claim 1). Shih teaches substantially a same unsintered laminate as instantly claimed, and further teaches that the laminate of the first layer and the second layer is co-sintered by hot pressing together (0024 and claim 3), same heat treatment as recited in instant claim 18, and each layer has a porosity of less than 1% (0044 and claim 4). Even if it is not clearly envisaged that upon heat treatment of the unsintered laminate, the second layer has an average grain size of at least about 100 nm and at most about 100 µm in Shih, it still would have been reasonably expected that upon heat treatment of the unsintered laminate, the second layer has an average grain size of at least about 100 nm and at most about 100 µm, because the same or similar process is expected to produce the same or similar results/ effects. 
Regarding claim 17, Shih teaches at least one interposing layer between the first and second layers (claims 1-4).
Regarding claim 18, Shih teaches the heat treatment being hot pressing (0024 and claim 5).

Regarding claim 35, Shih (0024 and claims 1-4) teaches that the first layer is yttria (yttrium oxide).
Claims 16 and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Shih as applied to claim 15 above.
Regarding claim 16, as addressed above, Shih teaches a same laminate and the laminate being heated, and each layer has a porosity of less than 1%, overlapping the instantly claimed porosity of at most 0.5%. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). Also even if it is not clearly envisaged that upon the heat treatment of the laminate, the second layer has an average grain size of at least about 300 nm and at most about 30 µm in Shih, it still would have been reasonably expected that upon the heat treatment of the laminate, the second layer has a porosity of at most 0.5% and an average grain size of at least about 300 nm and at most about 30 µm, because the same or similar process is expected to produce the same or similar results/effects.
Regarding claim 84, Shih teaches the first layer of green sinterable powder being heated as addressed above, a same process of processing the first layer of the green sinterable powder as instantly caimed, and further teaches the powder comprising a binder (Shih 0024); it would have been reasonably expected that the binding material is .
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Shih as applied to claim 17 above, and further in view of Hamaya et al (US 20040110016 A1, “Hamaya”).
Regarding claim 40, Shih teaches an interposing layer as addressed above, but does not explicitly teach the material of the interposing layer as instantly recited. However Hamaya (entire document) teaches a member, wherein an intermediate layer of the member comprises Yb oxide (Yb2O3) (0036 and 0074-0076). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Shih with the ytterbium oxide material as suggested by Hamaya in order to provide a member or structure exhibiting excellent heat resistance and corrosion resistance (Hamaya 0002 and 0013). It is also well-settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07. 
Claim 95 is rejected under 35 U.S.C. 103 as being unpatentable over Shih as applied to claim 15 above, and further in view of Nurnberger et al (US 20070280847 A1, “Nurnberger”) and Matthew A. Simpson (US 20110091700 A1, “Simpson”).
Regarding claim 95, Shih teaches the first layer being alumina powder and the second layer being yttria powder as addressed above, but does not explicitely teach the materials of aluminum nitride and yttrium silicate. However Nurnberger (0015) teaches that aluminum nitride and alumina are functional equivalents when being used as prima facie obvious (MPEP 2144.06). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Shih per teachings of Nurnberger in order to provide an alternative material, which is highly resistant to chemical corrosion and/or erosion (Nurnberger 0015). Shih/Nurnberger does not explicitly teach a material of yttrium silicate. However Simpson (0036 and 0064) teaches that yttrium silicate and Y2O3 are functional equivalents when being used as corrosion or erosion resistant material. Substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Shih/Nurnberger per teachings of Simpson in order to provide an alternative improved corrosion-resistant material, which is particularly being used in the improved microelectronic workpiece processing apparatus (Simpson 0009, 0036 and 0064). Further, it is well-settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Claims 77-82 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (US 20080169588 A1, “Shih”) in view of .Aihara et al (US 20060073349 A1, “Aihara”).
Regarding claim 77, Shih (entire document) teaches a dual-layer green body (unsintered laminate) comprising a first layer includes alumina powder (unsintered aluminum oxide) (a first layer of green sinterable material) (0002 and claim 1); and a 
Shih further teaches that both yttria and alumina has high purity including that the purity of alumina is 99.7% (0021), e.g., a total amount of any undesirable elements in the first layer is less than 0.3%, but does not explicitly teach a total amount of undesirable elements in the second layer is less than 1%, wherein the undesirable elements are one or more of C. Co. Ni. Cu. Zn. Au. Ag. Li. Na. and K. However it is a known practice that yttria powder (unsintered) is used as a raw material powder (green sinterable powder) to form a sintered body, alumina (aluminum oxide) powder is used as a raw material powder (green sinterable powder) to form a sintered body, the purity of the alumina powder is about 99.9 % or greater, and the purity of the yttria powder is about 99.9 % or greater, as taught by Aihara (0055, 0062-0063), e.g., any impurity element is less than 0.1%. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shih by using raw materials with the high purities as suggested by Aihara in order to provide raw powder material with high purity for making ceramic member having high corrosion resistance (Aihara 0003, 0006, 0010-0012).

Regarding claim 79, Shih/Aihara further teaches an interposing layer (Shih, claims 1-4; Aihara 0045-0046), and the interposing layer includes tungsten (W) (Aihara figs 1A, 0045-0046).
Regarding claim 80, Shih/Aihara teaches that the first layer of green sinterable material includes aluminum oxide (Shih 0002 and claim 1; Aihara 0055 and 0062).
Regarding claim 81, Shih/Aihara teaches the second layer green sinterable material being raw powder of yttria (unsintered yttrium oxide) (Shih 0002 and claim 1; Aihara 0062-0063).
Regarding claim 82, Shih/Aihara teaches the second layer green sinterable material as addressed above, and further teaches that a sintering aid including zirconia added to the green sinterable material (raw powder yttria) and the content of yttria is about 90% or greater by weight based upon a total weight of the green sinterable material (Aihara 0033 and 0062), e.g., the sintering aid is about 10% or less, prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Claim 96 is rejected under 35 U.S.C. 103 as being unpatentable over Shih/Aihara as applied to claim 77 above, and further in view of Nurnberger et al (US 20070280847 A1, “Nurnberger”) and Matthew A. Simpson (US 20110091700 A1, “Simpson”).
Regarding claim 96, Shih/Aihara teaches the first layer being alumina powder and the second layer being yttria powder as addressed above, but does not explicitly teach the materials of aluminum nitride and yttrium silicate. However Nurnberger (0015) teaches that aluminum nitride and alumina are functional equivalents when being used as corrosion or erosion resistant material. Substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Shih/Aihara per teachings of Nurnberger in order to provide an alternative material, which is highly resistant to chemical corrosion and/or erosion (Nurnberger 0015). Shih/Nurnberger does not explicitly teach a material of yttrium silicate. However Simpson (0036 and 0064) teaches that yttrium silicate and Y2O3 are functional equivalents when being used as corrosion or erosion resistant material. Substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Shih/Aihara /Nurnberger per teachings of Simpson in prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Response to Arguments
Applicant's arguments with respect to the rejection to “a binder material” under 35 U.S.C 112(b) filed 11/24/2021 have been considered and the rejection under 35 U.S.C 112(b) has been withdrawn. It is noted that the applicant recites “Spray dried alumina powder of approximate composition 0.25 wt% SiO2, 0.05 wt% Na2O, 0.12 wt% MgO, 0.12 wt% CaO, balance Al2O3 was heated in air at 800° C. for 8 hours to remove binder from the spray dried powder. Published Application, ¶ [0143] ” to support a disclosure of a binder material. However one ordinary skilled in the art would readily recognized that “SiO2, Na2O, MgO, CaO, and Al2O3” cannot be removed by being heated in air at 800° C, e.g., “SiO2, Na2O, MgO, CaO, and Al2O3” cannot be considered as “a binder”. Therefore, it is clear that there is no any specific material of a binder disclosed in the specification as originally filed. It is further noted that On page 10 of Remarks dated 11/24/2021, the applicant’s argued that The concept of a “binder material” in a materials science context is very well known, and a binder described in the prior arts to U.S. 2008/0169588 (“Shih”) and U.S. 2004/0110016 A (“Hamaya”) can read on the applicant’s “a binder material”, for example raw power (alumina and/or yttria) mixed with a binder is a known practice for forming components, as describe in Shih and/or 
Applicant's arguments filed 11/24/2021 that “Shih fails to disclose a layer without a polymeric binder. In contrast, the pending claims do not recite a layer with a polymeric binder.” have been considered but they are not persuasive. It is firstly noted that the instant amended limitation “…a first layer consisting of a green sinterable material… a second layer consisting of a green sinterable material” is not supported by the specification as originally filed, as addressed above. It is further noted that the instant claim recites transitional phrases both “comprising” and “consisting of”. It should be noted that the transitional term “comprising” is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps, while the transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. see MPEP 2111.03). Therefore, the metes and bounds of claim 15 are not readily ascertainable. Clarification and/or correction are/is required. For examining purpose, “consisting of” is interpreted as “consisting essentially of” based on broadest reasonable interpretation. Detailed rejections are provided above.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HUA QI/Primary Examiner, Art Unit 1714